 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of November 8, 2011, is made
by and among LY RETAIL LLC, a limited liability company organized under the laws
of California (the “Company”), TOP GEAR INC., a corporation organized under the
laws of Delaware and parent of the Company (the “Parent”) and BRADEN RICHTER
(the “Executive”). Each of the Company, the Parent and the Executive are
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company wishes to employ the Executive as its President and Chief
Executive Officer and the Executive wishes to accept such employment, on the
terms set forth below, effective as of November 23 2011 (“Effective Date”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1.          Term. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of the
Effective Date and continuing through November 22, 2016, unless sooner
terminated in accordance with the provisions of Section 5 hereof (the “Initial
Term”), with such employment to be extended for an additional term of two (2)
consecutive years (the “Extended Term”) in accordance with the terms of this
Agreement (subject to termination as aforesaid) if either: i) the Executive
meets the Company’s fiscal plan for the last two years of the Initial Term or
ii) the Executive meets the Company’s fiscal plan in at last three (3) of the
five (5) years for the Initial Term unless Executive notifies Company of
non-renewal in writing prior to two (2) months before the expiration of the
Initial Term, as applicable (the “Executive Opt-Out”). The Initial Term and the
Extended Term shall collectively be referred to as the “Term”.

 

2.          Duties. During the Term, the Executive shall be employed by the
Company as its President and Chief Executive Officer reporting directly to the
Company’s Board of Directors. The Executive shall devote a commercially
reasonable amount of his working time, and effort to the affairs of the Company
and to the faithful and efficient performance of his duties hereunder.

 

3.          Place of Performance. Executive shall be based at the office of the
Company in Marina Del Rey, California. The office must be located within the Los
Angeles county and cannot be relocated further than twenty-five (25) miles from
the current location, unless with unanimous Board consent, Executive is a member
of the Board.

 

 

 

 

4.          Compensation.

 

(a)          Base Salary. The Company shall pay the Executive during the Term a
salary at a minimum rate of $300,000 per annum for the period beginning on the
Effective Date through the Initial Term (the “Base Salary”), in accordance with
the customary payroll practices of the Company applicable to senior executives.
For each year thereafter, the Parent’s Board (or compensation committee of the
Parent’s Board, or, at the discretion of the Parent’s Board, by a committee
composed of two or more members of the Parent’s Board (for purposes of this
Agreement, the “Committee”) shall review the Executive’s Base Salary and shall
provide for an annual cumulative increase of not less than four percent (4%),
such increases therein as it may, in its discretion, deem appropriate. (Any such
increased salary shall constitute the “Base Salary” as of the time of the
increase.)

 

(b)          Bonus.

 

(i)          In addition to the Base Salary, for each Fiscal Year, starting in
2012, ending during the Term, the Executive shall be entitled to receive the
applicable Bonus Amount with respect to such Fiscal Year. If the applicable
Performance Target with respect to a Fiscal Year is not met, no Bonus Amount
will be earned or paid to the Executive pursuant to this Section 4(b)(i) for
such Fiscal Year. In order to earn any Bonus Amount pursuant to this Section
4(b)(i), the Executive must remain employed by the Company or Parent as of the
last day of such Fiscal Year. If the Executive’s employment terminates before
the end of a Fiscal Year, the Executive will not be eligible to earn or be paid
any Bonus Amount, except as provided in an applicable severance plan. For
purposes of this Agreement, (i) “Fiscal Year” means the Company’s fiscal year
ending on December 31 as set forth under column (A) of Schedule I hereto; (ii)
“Bonus Amount” means the amount set forth in column (B) of Schedule I hereto
with respect to the applicable Fiscal Year; and (iii) “Performance Target” means
the performance target(s) set forth in column (C) of Schedule I hereto with
respect to the applicable Fiscal Year. Notwithstanding the foregoing, Executive
shall only be entitled to any Bonus Amount in the event that the Company’s
losses in any fiscal year are equal to or less than the losses set forth in
Company’s adopted pro-forma as adopted by the Company as of January 24, 2012 and
is hereby incorporated by reference.

 

(ii)         The Parent’s Board, or, at the discretion of the Parent’s Board,
the Committee, shall further have the discretion to grant Executive annual
bonuses in such amounts and on such terms as it shall determine in its sole
discretion. Nothing contained in the foregoing shall limit the Executive’s
eligibility to receive any other bonus under any other bonus plan, stock option
or equity-based plan, or other policy or program of Parent or the Company.

 

(c)          Option Grant. Immediately after he signs this Agreement, Executive
shall be granted an option under the Company’s newly adopted stock option plan
to purchase 1,950,000 shares of the Parent’s common stock. The number of shares
underlying the Option Grant and the exercise price thereof and all other terms
and conditions of said Grant shall be set forth in Company’s Employee Option
Plan and shall be appropriately adjusted upon any split, combination,
reclassification, recapitalization or similar change with respect to the
Parent’s common stock. Executive will be asked to sign the Company’s Employee
Non-Qualified Stock Option Agreement (the “NQSO”) as a condition to receiving
such Option Grant. Executive also agrees and acknowledges that Employee is
subject to the terms and conditions of the lock-up agreement (the “Lock-Up
Agreement” dated as of November 8, 2011 between Executive and Company. In the
event of a conflict between the Lock-Up Agreement and this Agreement, the
conflicting provision of this Agreement will prevail.. Furthermore, Company
agrees and acknowledges this Option Grant is subject to the non-dilution
provision set forth in Executive’s non-qualified stock option agreement between
Company and Executive.

 

2

 

 

(d)          Equity Incentive Compensation. Executive shall be entitled to
participate in any equity compensation plan of Parent or the Company in which
Executive is eligible to participate, and may, without limitation, be granted in
accordance with any such plan options to purchase units of Company membership
interest, shares of Parent’s common stock, shares of restricted stock, and other
equity awards in the discretion of the Parent’s Board or the Committee.

 

(e)          Benefits. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company or Parent
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.

 

(f)          Vacation. The Executive shall be entitled to vacation of no less
than fifteen (15) business days for the Initial Term and twenty (20) business
days for the Extended Term. Unused vacation days shall carry-over into
subsequent years.

 

(g)          Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, in accordance with the
Company’s policies regarding such reimbursements.

 

5.          Termination of Employment; Change of Control.

 

(a)          Termination upon Death or Disability. This Agreement and
Executive’s employment hereunder shall automatically terminate on the date on
which Executive dies or becomes permanently incapacitated. Executive shall be
deemed to have become “permanently incapacitated” on the date that is thirty
(30) days after the Company has determined that Executive has suffered a
Permanent Incapacity (as defined below) and so notifies Executive. For purposes
of this Agreement, “Permanent Incapacity” shall mean that (i) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the service
provider’s employer.

 

3

 

 

(b)          Termination by the Company for Cause. The Company may terminate
this Agreement and Executive’s employment hereunder with Cause (as defined
below), effective upon delivery of written notice to Executive given at any time
during the Term (without any necessity for prior notice). For purposes of this
Agreement, “Cause” shall mean the Executive’s: (i) conviction of any felony or
any other crime involving moral turpitude, (ii) proven material fraud against
the Company or any of its subsidiaries or affiliates or material theft of or
maliciously intentional damage to the property of the Company or any of their
subsidiaries or affiliates, (iii) willful breach of Executive’s fiduciary duties
to the Company, or (iv) material breach by Executive of any material provision
of this Agreement. Termination for Cause is only allowed if the Company gives
the Executive 30 day’s notice of the termination within 30 days of Company
becoming aware of the alleged incident causing the termination under this
provision, provides the basis of the claims, and the Executive is given 15 days
to explain and/or correct the condition or incident at issue to the reasonable
satisfaction of Company.

 

(c)          Termination by Company without Cause. The Company may terminate
this Agreement and Executive’s employment hereunder without Cause, effective
upon delivery of written notice to Executive given at any time during the Term
(without any necessity for prior notice) provided that the Company complies with
all provisions of this Agreement, including without limitation, obligations
related to severance, vesting of options and continuation of benefits as set
forth herein. If Executive is terminated without cause and Company’s annual
revenues are less than Fifty Million Dollars ($50,000,000) then Executive will
be paid for twenty-four (24) consecutive months of Executive’s Base Salary
subject to any annual, cumulative increases as provided for in paragraph 4 (a)
hereinabove as well as any bonuses, stock grants (which shall fully vest and be
exercisable in accordance with the non-qualified stock option agreement executed
between Executive and Company) and benefits that were awarded or should have
been awarded during the Initial Term but for Company’s termination without
cause. If Executive is terminated without cause and Company’s annual revenues
are greater than Fifty Million Dollars ($50,000,000) Executive shall be paid for
the entire Base Salary for each year that remains in the Initial Term, as well
as any bonuses, stock grants (which shall fully vest and be exercisable in
accordance with the non-qualified stock option agreement executed between
Executive and Company) and benefits that were awarded or should have been
awarded during the Initial Term but for Company’s termination without cause.
Furthermore, in the event that Executive is terminated without cause then with
respect to the Extended Term, Executive shall be paid Executive’s annual Base
Salary (which shall include the annual cumulative minimum increase as set forth
in this Agreement) as well as any associated bonuses, stocks and benefits if the
conditions for Executive being granted the Extended Term are satisfied.
Furthermore, in the event that Executive is terminated by Company without cause
no matter if the Company’s annual revenues are either less than, equal to or
greater than Fifty Million Dollars ($50,000,000) Executive shall have no duty to
mitigate and Executive shall be free to accept employment from any third party
and Company shall continue to perform under the obligations set forth in this
subparagraph 5 (c).

 

4

 

 

(d)          Termination by the Executive for Good Reason. The Executive may
terminate this Agreement and Executive’s employment hereunder with Good Reason
(as defined below). For purposes of this Agreement, “Good Reason” shall mean (i)
the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with Parent and the
Company; (ii) a material reduction in Base Salary of the Executive; (iii) the
Company’s material breach of this Agreement; or (iv) any change in the
geographic location at which Executive must perform the services under this
Agreement, which change is reasonably material to Executive. Notwithstanding the
foregoing, (x) Good Reason shall not be deemed to exist unless notice of
termination on account thereof (specifying a termination date no later than
thirty (30) days from the date of such notice) is given no later than 30 days
after the time at which the event or condition purportedly giving rise to Good
Reason first occurs or arises and (y) if there exists (without regard to this
clause (y)) an event or condition that constitutes Good Reason, the Company
shall have fifteen (15) days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

 

(e)          Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement and Executive’s employment hereunder
other than for Good Reason, provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.

 

6.          Payments Upon Termination.

 

(a)          Upon termination of this Agreement and Executive’s employment
hereunder due to Executive’s death or disability pursuant to Section 5(a)
hereof, (i) the Executive (or the Executive’s estate or beneficiaries in the
case of the death of the Executive) shall be entitled to receive: (i) all earned
Base Salary, benefits, compensation and bonuses; (ii) a prorated bonus for the
year of the Executive’s death or disability; (iii) a continuation of the
Executive’s disability and death benefits; (iv) reimbursement of all unpaid
expenses on behalf of the Company; (v) all unpaid and unused vacation days; (vi)
all outstanding stock options granted to Executive shall immediately vest under
the Company’s Employee Option Plan, under the Equity Incentive Compensation or
any other Company plan, granted to Executive during his employment. Executive
(or the Executive’s estate or beneficiaries in the case of the death of the
Executive) shall have no further rights to any other compensation or benefits
hereunder, or any other rights hereunder.

 

(b)          Upon termination of this Agreement and Executive’s employment
hereunder (i) by the Company for Cause pursuant to Section 5(b) hereof or by
Executive other than for Good Reason pursuant to Section 5(e) hereof, (i) the
Company shall pay to Executive an amount equal to Executive’s then Base Salary
and other benefits (including any bonus for a calendar year completed before
termination) earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination) and (ii) the Executive shall have no further rights
to any other compensation or benefits under this Agreement on or after the
termination of employment.

 

(c)          Upon termination of this Agreement and Executive’s employment
hereunder by the Company without Cause pursuant to Section 5(c) hereof or by
Executive for Good Reason pursuant to Section 5(d) hereof, (i) the Company shall
pay to Executive in accordance with the terms and conditions set forth in
paragraph 5 (c) hereinabove as well as the following i) a lump sum payment for
all unused vacation time; and ii) a continuation of Executive’s health insurance
benefits for a period of twelve (12) consecutive months; and iii) all
outstanding stock options granted shall immediately vest under the Company’s
Employee Option Plan, under the Equity Incentive Compensation or any other
Company plan including but not limited to the NQSO between Executive and Company
and subject to all of the terms and conditions set forth in the NQSO, granted to
Executive during his employment..

 

5

 

 

(d)          Nothing contained in this Section 6 shall affect the terms of any
employee stock options, stock grants, or other equity-based compensation that
may have been issued by the Parent or Company to Executive, which in the event
of termination of Executive’s employment with the Company shall continue to be
governed by their own terms and conditions.

 

(e)          Unless the payment is required to be delayed pursuant to Code
Section 409A (as defined below), the cash amounts payable to the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) under this Section 6 shall be paid to the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
over the course of the Initial Term or Extended Term as applicable.

 

7.          Parachutes. If any amount payable to or other benefit receivable by
the Executive pursuant to this Agreement would be deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Code,
then the Parachute Payments shall be reduced (but not below zero) so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Parachute Payments to be
subject to the excise tax imposed by Section 4999 of the Code. Any such
reduction shall be made by first reducing severance benefits (if any).
Notwithstanding the foregoing, if the reduction of Parachute Payments under this
Section 7 would be equal to or greater than $50,000, then there shall be no such
reduction and the full amount of the Parachute Payment shall be payable.
“Parachute Payment” shall mean a “parachute payment” as defined in Section 280G
of the Code. The calculation under this Section 7 shall be as determined by the
Parent’s accountants. In the event of a change in control, a “gross up”
procedure would be implemented to cover any excise tax that is owed by way of a
parachute that is created by a this type of an event.

 

8.          Execution of Release. The Executive acknowledges that, if required
by the Company prior to making the payments and benefits set forth in Section 5
(other than accrued but unpaid Base Salary and other benefits), all such
payments and benefits are subject to his execution of a general release from
liability of the Company, Parent, and their respective Officers (including his
successor), Directors/Managers and employees, and such release becoming
irrevocable by its terms. The release will be limited to claims relating
exclusively to Executive’s employment with the Company as of the date of
termination and conditioned on the Company’s payment of all terms and conditions
set forth in this Agreement. The Release will not release claims for the payment
of any future stock option payments provided and detailed above. The Release
will not add any terms or conditions relating to post employment that are not
included in this Agreement.

 

6

 

 

9.          Application of Code Section 409A.

 

(a)          This Agreement shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code (“Code Section 409A”). If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Code Section 409A, then such benefit or payment will be provided
in full (to the extent not paid in part at earlier date) at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Code Section
409A, all payments to be made upon a termination of employment under this
Agreement may only be made upon Executive’s “separation from service” (within
the meaning of such term under Code Section 409A) with the Company, each payment
made under this Agreement will be treated as a separate payment, and the right
to a series of installment payments under this Agreement will be treated as a
right to a series of separate payments. In no event will Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
Code Section 409A.

 

(b)          Notwithstanding anything herein to the contrary, if, at the time of
Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in Code Section
409A) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under Code Section
409A, then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive), until the first payroll date
that occurs after the date that is six (6) months following Executive’s
“separation of service” with the Company. If any payments are postponed due to
such requirements, such postponed amounts will be paid with interest at the
applicable federal rate as provided under Section 7872(f)(2)(A) of the Code in a
lump sum to Executive on the first payroll date that occurs after the date that
is six (6) months following Executive’s “separation of service” with the
Company. If Executive dies during the postponement period prior to the payment
of the postponed amount, the amounts withheld on account of Code Section 409A
will be paid to the personal representative of Executive’ s estate within sixty
(60) days after the date of Executive’s death. Payments pursuant to Section 6 of
this Agreement are intended to satisfy the short-term deferral exception under
Code Section 409A.

 

(c)          All reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (i) any
reimbursement will be for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

7

 

 

(d)          , all grants, awards, bonuses or other payments made to Executive
or for which Executive is eligible under any Company bonus, incentive, deferred
compensation plan or program or any other compensation arrangement will be
structured to comply with the requirements of Code Section 409A or an exception
from such requirements.

 

10.         Covenants of the Executive.

 

(a)          Confidentiality. During the Term, the Company has and will continue
to provide Executive with access to, and may confide in him, information,
business methods and systems, techniques and methods of operation developed at
great expense by the Company and which are assets of the Company. Executive
recognizes and acknowledges that: (i) all Confidential Information (defined
below) is the property of the Company and is unique, extremely valuable and
developed and acquired by great expenditures of time, effort and cost; (ii) the
misuse, misappropriation or unauthorized disclosure by Executive of the
Confidential Information would constitute a breach of trust and would cause
serious irreparable injury to the Company; and (iii) it is essential to the
protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret and that
Executive not disclose the Confidential Information to others or use same to his
own advantage or to the advantage of others. Accordingly, Executive shall not,
during the Term or thereafter, directly in any manner, utilize or disclose to
any person, firm, corporation, association or other entity, or use on his own
behalf, any confidential and proprietary information of the Company, including,
but not limited to, information relating to strategic plans, sales, costs,
client lists, client preferences, client identities, investment strategies,
computer programs, profits or the business affairs and financial condition of
the Company, or any of its clients, or any of the Company’s business methods,
systems, marketing materials, clients or techniques (collectively “Confidential
Information”), except for (i) such disclosures where required by law, but only
after written notice to the Company detailing the circumstances and legal
requirement for the disclosure; or (ii) as authorized during the performance of
Executive’s duties for such use or purpose as are reasonably believed by
Executive to be in the best interests of the Company. At any time, upon request,
Executive shall deliver to the Company all of its property including, but not
limited to, its Confidential Information (whether electronically stored or
otherwise) which are in his possession or under his control. Property to be
returned includes, but is not limited to, notebook pages, documents, records,
prototypes, client files, drawings, electronically stored data, computer media
or any other materials or property in Executive’s possession. The Company
further acknowledges that the Executive joined the Company with a substantial
amount of experience, information, knowledge and client and potential client
contacts before he joined the Company. The Executive had experience and
knowledge regarding computer programs and software, start-up company strategies
and techniques, and client contacts which the Executive will be sharing with the
Company to help the Company succeed. Confidential information as defined in this
Agreement will only include information the Executive could not have learned
except for his employment with the Company. The Company acknowledges that
nothing in this Agreement will prevent the Executive from continuing to use all
the information, knowledge and client contacts he had before he joined the
Company following the Executive’s employment with the Company. The Executive
agrees that the Executive will keep confidential all information for which the
Company has a legitimate business interest to protect as defined herein. The
Company further acknowledges that the Executive has notified the Company
regarding the Executive’s current role on several Board of Directors and other
charitable efforts and that he will continue in these various roles and efforts
while employed by the Company.

 

8

 

 

(b)          Noninterference. During the Term and for a period of one (1) year
following the end of the Term or Executive’s active engagement (meaning that
Executive’s services have been terminated by Company has exercised the Executive
Opt Out or Executive has terminated the Agreement for Good Reason all of which
are as set forth hereinabove) by Company whichever is earlier (the “Restricted
Period”), for whatever reason, he will not, directly, for himself or on behalf
of any third party, at any time or in any manner:

 

(i)          persuade, induce, solicit, influence or attempt to influence, or
cause any person who is an employee of the Company to terminate his or her
relationship with the Company or refer any such employee to anyone, without
prior written approval from the Company;

 

(ii)         request or cause any of the Company’s clients or potential clients
to cancel, modify or terminate any existing or continuing or, to Executive’s
knowledge, prospective business relationship with the Company;

 

(iii)        persuade, induce, solicit, influence or attempt to influence, or
cause any client or, to Executive’s knowledge, prospective client of the Company
to cease or refrain from doing business, or to decline to do business, or to
change or alter any existing or prospective business relationship, with the
Company;

 

(iv)        provide any third party with any information concerning any client,
or to Executive’s knowledge, prospective client of the Company, including but
not limited to, the disclosure of any client name or data, in whatever form, to
such third party.

 

(v)         Notwithstanding the foregoing, during the Term the provisions set
forth in this sub-paragraph 10(b) shall not be applicable to Executive’s own
company currently entitled Jaxon International, LLC (“Jaxon”) and that such
services rendered for Jaxon shall not be deemed to be in violation of this
subparagraph 10(b) . However, in the event that Executive should sell
Executive’s interest in Jaxon then Executive shall no longer be permitted to
render services for Jaxon during the Term and a period of one (1) year following
the end of the Term.

 

(c)          Noncompetition. During the Term and Restricted Period, Executive
shall not, directly or indirectly, engage or participate in, or become employed
by, or affiliated with, or enter into or maintain a contractual relationship
with, or render advisory or any other services to, any person or business entity
or organization, of whatever form, that competes with the Company in the United
States or any other location in which the Company conducts business prior to
your termination date. Notwithstanding the foregoing, during the Term Executive
shall be permitted to render services in connection with Jaxon and that such
services shall not be deemed to be in violation of this subparagraph 10(c).
However, in the event that Executive should sell Executive’s interest in Jaxon
then Executive shall no longer be permitted to render services for Jaxon during
the Term.

 

9

 

 

(d)          .Injunctive Relief. Executive acknowledges that his compliance with
the covenants in Sections 10(a), 10(b) and 10(c) hereof (the “Restrictive
Covenants”) is necessary to protect the good will, Confidential Information and
other proprietary interests of the Company, that such covenants are supported by
adequate and sufficient consideration, and that, in the event of any violation
or threatened violation by Executive of any such provision, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages. Accordingly, Executive agrees that, in the event of such
violation or threatened violation by him, the Company shall be entitled to seek
an injunction before trial from any court of competent jurisdiction as a matter
of course and upon the posting of not more than a nominal bond, in addition to
all such other legal and equitable remedies as may be available to the Company
in accordance with the terms of this Agreement. Executive further acknowledges
that he has carefully considered the nature and extent of the restrictions
contained herein and the rights and remedies conferred upon the Company under
this Agreement, and hereby acknowledges and agrees that the same are reasonable,
are designed to protect the legitimate business interests of the Company, and do
not confer benefits upon the Company disproportionate to the detriment upon him.
In the event that Executive violates any of the covenants in this Agreement and
the Company commences legal action for injunctive or other relief, the Company
shall have the benefit of the full period of the covenants, computed from the
date Executive ceased violation of the covenants, either by order of the court
or otherwise. Executive acknowledges that any claim or cause of action he may
have against the Company shall not constitute a defense to the enforcement by
the Company of his covenants in Article 5 of this Agreement (e.g., these
covenants are independent of any other provision in this Agreement and of any
other promise made to Executive). Executive also acknowledges that his
experience and capabilities are such that he can obtain suitable employment
otherwise than in violation of the covenants in this Agreement and that the
enforcement of these covenants will not prevent the earning of a livelihood nor
cause undue hardship. Without limiting the foregoing, in the event of a breach
by Executive of any Restrictive Covenant, the Company’s obligations under this
Agreement shall immediately terminate, Executive shall not be entitled to any
additional monetary payments or benefits of any kind whatsoever and Executive
shall reimburse the Company for all of its attorneys fees and costs associated
with any legal or equitable proceedings or litigation seeking to enforce the
terms of this Agreement.

 

(e)          Remedies Cumulative and Concurrent. The rights and remedies of the
Company as provided in this Section 10 shall be cumulative and concurrent and
may be pursued separately, successively or together, at the sole discretion of
the Company, and may be exercised as often as occasion therefor shall arise. The
failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof.

 

(f)          Executive’s Authorization. Executive authorizes the Company to
inform any third parties, including future employers, prospective employers and
the Company’s clients or prospective clients, of the existence of this Agreement
and his obligations under it.

 

(g)          Survivability. The provisions of this Section 10 shall survive the
cessation of Employee’s employment for any reason, as well as the expiration of
this Agreement at the end of its Term or at any time prior thereto.

 

10

 

 

(h)          Definition of Company. For purposes of this Section 10, the term
“Company” shall include the Company and any of its parents (including the
Parent), subsidiaries, affiliates or any related companies including their
respective successors and assigns.

 

11.         Other Provisions.

 

(a)          Severability. The Executive acknowledges and agrees that (i) he has
had an opportunity to seek advice of counsel in connection with this Agreement.
If it is determined that any of the provisions of this Agreement or any part
thereof, including, without limitation, any of the Restrictive Covenants, is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

(b)          Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Restrictive
Covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

(c)          Arbitration.

 

(i)          Subject to the limitations of this Section 11(c), if any dispute
arises between the Parties under or concerning this Agreement or the terms
hereof, or regarding the manner in which Executive was treated while employed by
the Company, the termination of his employment, or any alleged violation by the
Company of Executive’s rights under any common law theory, or any applicable
federal, state, or local law, statute, regulation, or ordinance (including
without limitation 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and any other local, state, or federal legislation that pertains to employee
rights or discrimination in employment), the Parties agree to submit such issue
to final and binding arbitration in accordance with the then existing National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association. Nothing in this Section 11(c), however, will preclude the Company
from seeking the judicial relief set forth under Section 10 of this Agreement.

 

(ii)         The Parties agree that the interpretation and enforcement of the
arbitration provisions in this Agreement will be governed exclusively by the
Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., provided that they
are enforceable under the FAA, and will otherwise be governed by the law of the
State of California and the federal rules of evidence.

 

(iii)        The Parties agree that a demand for arbitration must be postmarked
or delivered in person to the other Party within the time permitted by law
relating to the claim at issue.

 

11

 

 

(iv)        The Company will pay the arbitrator’s fees.

 

(v)         Unless otherwise agreed by the Parties, arbitration will take place
in Los Angeles, California.

 

(vi)        In rendering an award, the arbitrator will determine the rights and
obligations of the Parties according to federal law and the substantive law of
the State of California without regard to any principles governing conflicts of
laws and the arbitrator’s decision will be governed by state and federal
substantive law, including state and federal discrimination laws referenced in
Section 11(c)(i) hereof, as though the matter were before a court of law.

 

(vii)       Any arbitration award will be accompanied by a written statement
containing a summary of the issues in controversy, a description of the award,
and an explanation of the reasons for the award. The decision of the arbitrator
will be made within thirty (30) days following the close of the hearing. The
Parties agree that the award will be enforceable exclusively by any state or
federal court of competent jurisdiction within Los Angeles, California.

 

(viii)      It is understood and agreed by the Parties that their agreement
herein concerning arbitration does not contain, and cannot be relied upon
Executive to contain, any promises or representations concerning the duration of
the employment relationship, or the circumstances under or procedures by which
the employment relationship may be modified or terminated.

 

(ix)         If any part of this arbitration procedure is in conflict with any
mandatory requirement or applicable law, the law will govern, and that part of
this arbitration procedure will be reformed and construed to the maximum extent
possible in conformance with the applicable law. The arbitration procedure will
remain otherwise unaffected and enforceable.

 

(d)          Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the business day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding business day. If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 11(d), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

 

12

 

 

If to the Company or Parent, to: Top Gear Inc.   8884 Venice Blvd.,   Culver
City, CA 90034   Attention: Margot Ritcher   Telephone No.: 323-488-3574  
Email.: finance@luxeyard.com     If to the Executive, to: Braden Richter   2605
Grand Canal   Venice, CA 90291   Attention: Braden Richter   Telephone No.:
323-488-3574   Email.: richter.braden@gmail.com

 

Any such person may by notice given in accordance with this Section 11(d) to the
other Parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

(e)          Section Headings. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to or “Section” or “Sections” refer to the
corresponding Article or Section or Sections of this Agreement, unless the
context indicates otherwise.

 

(f)          Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.

 

(g)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

13

 

 

(h)          Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto. Any subsequent
agreement that includes any term that conflicts in any way with any term of this
Agreement must be in writing, specifically identify the term in this Agreement
that is being superceded and be signed by both Parties.

 

(i)          Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

 

(j)          Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs (in the case of
the Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

(k)          Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

(l)          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

(m)          Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Section 10 and any other provisions of this
Agreement expressly imposing obligations that survive termination of Executive’s
employment hereunder, and the other provisions of this Section 11 to the extent
necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

 

(n)          Existing Agreements. The Executive represents to the Company that
he is not subject or a Party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

14

 

 

(o)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

 

(p)          Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WANES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signatures follow on next page]

 

15

 

 

IN WITNESS WHEREOF, the Parent, Company and the Executive have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.

 

  PARENT:   TOP GEAR INC.         By: /s/ Braden Richter   Name: Braden Richter
  Title: CEO & President         COMPANY:   LY RETAIL, LLC         By: /s/
Braden Richter   Name: Braden Richter   Title: CEO & President        
EXECUTIVE:         /s/ Braden Richter    Name:  Braden Richter 

 

 

 

 

Schedule I

 

Bonus Criteria

 

Fiscal Year Ending
December 31,  Bonus Amount   Performance Target *  (A)  (B)   (C)             
Any Year  $150,000    Revenue of at least $50,000,000  Any Year  $200,000  
 Revenue of at least $75,000,000  Any Year  $250,000    Revenue of at least
$100,000,000  Any Year  $300,000    Revenue of at least $150,000,000  Any Year 
$400,000    Revenue of at least $200,000,000  Any Year  $500,000    Revenue of
at least $250,000,000  Any Year  $600,000    Revenue of at least $300,000,000 

 

* “Revenue” shall mean the revenue of the Company as reflected in the financial
statements contained in the Company’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission for the applicable Fiscal Year. “Net Loss”
shall mean the net loss, if any, of the Company as reflected in the financial
statements contained in the Company’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission for the applicable Fiscal Year.

 

 

 